DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018/075916 filed 02/09/2018, which claims the benefit of the priority of People’s Republic of China Patent Application No. CN 201810106009.9 filed 02/02/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 08/12/2021 has been considered by the examiner.
Claim Status
Claims 1-9 and 11-14, 16, 17, 19-21 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 2, 4-5, 12-15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants’ amendment to claim 1.
Claim Rejections - 35 USC § 103 -New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esmat et al. in (Journal of Hepatology 2018 vol. 68: 53–62) in view of Zhaojin et al. (Chin. Med. Biotechnol. February 2017 Vol. 12:1) (cited in IDS – 10/05/2020), Zhong et al. (Bioorganic & 2016), 4508-4512), and Fierce Bioetech (published Jan 2nd 2017).

Esmat teaches using ravidasvir (RDV) to treat chronic hepatitis C (HCV) (Title). Esmat further teaches that the treatment of HCV involved combination of RDV and sofosbuvir (SOF) (page 54, left column, line 3-6). Esmat further teaches that the patients received 200mg RDV tablets (page 54, right column, “interventions” section, and line 1). Examiner notes that a tablet reads on a pharmaceutical composition. Esmat further discloses that NS3/4A protease inhibitors in combination with SOF or NS5A inhibitors have also proved very effective in treatment of HCV-G4 (page 60, right column, line 12-14).
Esmat does not teach ravidasvir (a NS5A inhibitor) in combination with danoprevir (a NS3/4A protease inhibitors).
Zhaojin discloses that drugs such as NS3/4A protease inhibitors (such as danoprevir (page 3)) and NS5A inhibitors (such as ravidasvir (page 6, last paragraph)) are the main drugs for treatment of HCV and suggests that combination of them is effective in the treatment of HCV (page 1, last paragraph, line 1-10). 
In addition, Zhong teaches ravidasvir as a potent pan-genotypic HCV NS5A inhibitor (title). Zhong further discloses that effective HCV therapies involve oral combinations regimens of compounds including ritonavir (page 4508, right column, and line 1-18). Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3). Zhong teaches oral combinations such as Zepatier™, a once-daily tablet that combines elbasvir (HCV NS5A inhibitor, 50 mg/tablet) and grazoprevir (HCV NS3/4A protease 
It is therefore clear that oral combinations of NS5A inhibitors and NS3/4A protease inhibitor have been known to be effective in the treatment of HCV.
Furthermore, Fierce Biotech discloses that danoprevir/ravidasvir combination was able to clear HCV in 100% of Chinese patients with genotype 1b HCV, the most prevalent form of the virus in China, affecting nearly two-thirds of the country's 30 million estimated cases (see page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esmat and prepare a composition that further comprises ritonavir and danoprevir or their acceptable salts because Zhong teaches that effective HCV therapies involve oral combinations regimens of compounds including ritonavir. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in preparing such a composition for the treatment of HCV because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease inhibitor was approved and effective in the treatment of HCV and Fierce Biotech discloses that danoprevir/ravidasvir combination was able to clear HCV. The disclosures therefore render obvious the instant claim 1.
Regarding claims 3-5, Zhong teaches a composition such as Viekira Pak® is composed of co-formulated ombitasvir (HCV NS5A inhibitor, 12.5 mg/tablet), paritaprevir (HCV NS3/4A ritonavir (CYP3A inhibitor, 50 mg/tablet) (two tablets and once daily) (page 4508, right column, line 1-3). Zhang therefore teaches a composition that comprises an NS5A inhibitor, an NS3/4A protease inhibitor, and ritonavir. It would be obvious for a skilled artisan to similarly prepare a composition that comprises an NS5A inhibitor, such as the instant ravidasvir, a NS3/4A protease inhibitor such as danoprevir, and ritonavir. Zhong further teaches the components of the composition in different tablets which reads on them being separate. The disclosure therefore render obvious the instant claims 3-5.
Regarding claims 11, Esmat teaches that the composition comprising ravidasvir for the treatment of hepatitis C (title and abstract).
Regarding claim 12, Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3).

Claims 1-9, 11-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Esmat et al. in (Journal of Hepatology 2018 vol. 68: 53–62) in view of Zhong et al. (Bioorganic & Medicinal Chemistry Letters 26 (2016), 4508-4512), Zhaojin et al. (Chin. Med. Biotechnol. February 2017 Vol. 12:1) (cited in IDS – 10/05/2020), Fierce Bioetech (published Jan 2nd 2017), US 9012427B2 (hereinafter “the ‘427 patent”), Neil Cox (presentation published Dec 26th 2017) and WO 2016141890A1 (hereinafter “the ‘890 publication”).
The teachings of Esmat, Zhong, Zhaojin and Fierce Biotech are disclosed above and incorporated herein by reference.
The disclosures do teach the dose and excipients added.

Cox discloses that combination treatments are being studied and that danoprevir requires ritonavir boosting and discloses combining danoprevir with ravidasvir (see the 7th page of the transcript).
‘890 teaches hepatitis C compounds and further teaches combination therapy with compounds such as ravidasvir and ritonavir (page 33, 4th paragraph, line 1-9). ‘890 further teaches a kit where the kit of parts for the combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a certain time interval (page 23, last paragraph, line 1-2). ‘890 teaches that the compounds for the treatment of hepatitis C formulated in form of a tablet with a coating and comprising carriers such as mannitol (page 34, 3rd paragraph line 1-4 and 5th paragraph, line 11-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the disclosed prior art and further  modify the teachings with ‘427 because ‘427 teaches that the composition help in delaying resistant HCV strains (col. 44, line 10-25). One of ordinary skill in the art would be motived and would have had a reasonable expectation of success because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease inhibitor was approved and effective in the treatment of HCV and ‘427 teaches that the composition was 
Regarding claim 2, and 13-14, ‘427 teaches that the composition may be administered at a dose of between 0.01 mg and 3000 mg of each active ingredient, preferably between 1 mg and 700 mg, e.g. 5 to 200 mg (col. 46, line 42-45). Furthermore, ‘427 teaches that the dose can be tailored to achieve a desired effect, but will depend on such factors as weight, diet, concurrent medication and other factors which those skilled in the medical arts will recognize (col. 46, line 22-25). ‘427 further discloses that the dosage may be a single one or a series of two or more given in the course of one or more days, as is needed by the subject (col. 46, line 45-47). Furthermore, Esmat teaches that ravidasvir can be administered at a dose of 200 mg (page 53, “methods” section). If danoprevir is administered at the same dosage, which is encompassed by the dosages of ‘427, the ratio will be 1:1 rendering obvious the instant claims. Furthermore, Cox discloses that danoprevir was boosted with ritonavir (see the 7th page of the transcript), hence it would be obvious to include ritonavir at the same dosage.
Regarding claim 6 and 7, ‘427 further teaches excipients added to the pharmaceutical composition (col. 28, line 3-7; col. 48, line 10-14) and that the composition can be in the form of tablet (col. 29, line 47-51).
Regarding claim 8, 9, and 17, ‘890 teaches hepatitis C compounds and further teaches combination therapy with compounds such as ravidasvir and ritonavir (page 33, 4th paragraph, line 1-9). ‘890 further teaches a kit where the kit of parts for combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a 
Regarding claim 16, 890 publication discloses compounds for the treatment of hepatitis C formulated in form of a tablet with a coating and comprising carriers such as mannitol (page 34, 3rd paragraph line 1-4 and 5th paragraph, line 11-13).
Regarding claim 19, ‘890 further teaches a kit where the kit of parts for the combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a certain time interval (page 23, last paragraph, line 1-2). In addition, Zhong teaches that ritonavir (CYP3A inhibitor, 50 mg/tablet) (two tablets and once daily) (page 4508, right col. Line 2-3) which reads on the instant 100mg.
Regarding claims 20 and 21, the instant pharmaceutical composition has been rendered obvious as disclosed above because the disclosures suggest combination treatment that include danoprevir and ravidasvir and further suggest including ritonavir. In addition, ‘427 teaches that the method using combination therapy was used for ameliorating or treating a hepatitis C viral infection (see claims 33-39). In addition, the instant dosages have been rendered obvious by the disclosures as shown above. The disclosures therefore render obvious the instant claims.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Esmat discloses a combination of ravidasvir and sofobuvir (SOF), but does not teach ravidasvir in combination with danoprevir, as the Examiner acknowledged in the Office Action. Zhong mainly focuses on a potent pan-genotypic HCV NS5A inhibitor, i.e., ravidasvir, and fails to teach that ravidasvir can be combined with danoprevir to inhibit ravidasvir-resistant variants, and thereby treat viral hepatitis C more effectively. Similarly, Nakamoto just discloses that HCV NS5A inhibitors should be used with HCV NS3/4A inhibitors but fails to teach a combination of ravidasvir and danoprevir which is specific for the treatment of hepatitis C. Zhaojin generally introduces main drugs for treating HCV, including NS3/4A protease inhibitors, such as danoprevir, and NS5A inhibitors, such as ravidasvir, but does not teach a specific combination of ravidasvir and danoprevir for the treatment of hepatitis C. Applicant further argues that While it is known in the prior art that NS5A inhibitors and NS3/4A protease inhibitors include a large number of active compounds, as the cited prior art references indicated, these references do not teach which NS3/4A protease inhibitors can be useful in inhibiting NS5A inhibitor-resistant variants, in particular against ravidasvir-resistant variants. Therefore, a person skilled would not have been motivated to obtain a pharmaceutical composition of ravidasvir and danoprevir for the purpose of treating viral hepatitis C more effectively, and not have had a reasonable expectation of success in preparing such a composition for the inhibition of ravidasvir inhibitor-resistant variants. As such, the prima facie case of obviousness based on the combination of Esmat, Zhong, Nakamoto and Zhaojin fails.
.
Conclusion
Claims 1-9 and 11-14, 16, 17, 19-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615